court will generally not consider writ petitions challenging orders denying

                 motions for summary judgment). Accordingly, we

                             ORDER the petition DENIED.


                                                                    J.
                                         Saitta

                                     4
                                           , J.                                        J.
                 Gibbons


                 cc:   Hon. Ronald J. Israel, District Judge
                       Hall Prangle & Schoonveld, LLC/Las Vegas
                       The Law Offices of Curtiss S. Chamberlain
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A aec.